Notice of Allowance

Response to Arguments

Applicant’s arguments filed on December 15, 2021, with respect to claim(s) 1 and 14 have been fully considered [see applicant’s arguments last section of page 8, pg. 9 L. 1-2]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

5. (Currently Amended) The apparatus of claim 4, wherein the hub is defined by a first diameter, and the terminal end is distal to the hub and is defined by a second larger diameter.

14. (Currently Amended) A method for generating pressure variances in a fluid flowing in a downhole tool, comprising: 

- arranging a second member with the first member, the second member having at least one opening; 
- selectively blocking a flow of the fluid between the at least one opening and the at least one channel using at least one section of the second member, the at least one section extending axially and radially inside an inner chamber of the first member from a hub of the second member relative to a rotational axis of the second member; and 
- moving the second member using an actuator to reduce the blockage of the flow of the fluid through the at least one channel, wherein the at least one channel and the at least one TEL4-63738-US-5-opening taper in a same axial direction, and the at least one opening tapers toward the hub relative to the rotational axis of the second member.

17. (Currently Amended) The method of claim 16, wherein the hub is defined by a first diameter, and the terminal end is distal to the hub and is defined by a second larger diameter.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.
In regards to claim 1 and 14, the prior art cited in the office action mailed on September 15, 2021 does not teach by either anticipation or combination the following limitation: wherein the second member has a hub and the at least one section extends axially and radially inside an inner chamber of the first member from the hub relative to the rotational axis of the second member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685